UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7351


UNITED STATES OF AMERICA,

                       Plaintiff – Appellee,

          v.

MICHAEL EDWARD WORD,

                       Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:08-cr-00015-NKM-1)


Submitted:   October 11, 2012              Decided:   October 16, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael Edward Word, Appellant Pro Se.    Craig Jon Jacobsen I,
Assistant  United  States  Attorney,   Roanoke,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Michael Edward Word appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       United States v. Word, No. 6:08-cr-00015-NKM-1

(W.D. Va. Aug. 1, 2012).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    the   court   and   argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                      2